Mark Choate, 8011070
Choate Law Firm LLC
424 N. Franklin Street
Juneau, AK 99801
Phone: (907) 586-4490
E-mail: lawyers@choatelawfirm.com

Amanda Harber, 1011119
49th State Law LLC
P.O. Box661
Soldotna, AK 99669
Phone: (907) 545-4435
E-mail: amanda@49thstatelaw.com

Adam W. Hansen* pro hac vice forthcoming
Eleanor Frisch* pro hac vice forthcoming
Apollo Law LLC
333 Washington Avenue North, Suite 300
Minneapolis, MN 55401
Phone: (612) 927-2969
E-mail: adam@apollo-law.com
          eleanor@appollo-law.com

Attorneys for Plaintiff

                                  IN THE UNITED STATES DISTRICT COURT
                                           DISTRICT OF ALASKA
 ELIZABETH BAKALAR,

 Plaintiff,
                                                       PLAINTIFF'S MOTION TO ALLOW
             v.                                        OVERLENGTH BRIEF
 MICHAEL J. DUNLEAVY, in his                           Case No. 3:19-CV-0002
 individual and official capacities;
 TUCKERMAN BABCOCK; and the
 STATE OF ALASKA,

             Defendants.



PLAINTIFF'S MOTION TO ALLOW OVERLENGTH BRIEF                            CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3: 19-cv-00025                     424 N. Franklin Street
Page I of2                                                              Juneau, AK 99810
                                                                        (907) 586-4490
              Case 3:19-cv-00025-JWS Document 69 Filed 07/30/21 Page 1 of 2
Case 3:19-cv-00025-JWS Document 69 Filed 07/30/21 Page 2 of 2
